Title: From John Adams to Charles Francis Adams, 15 May 1816
From: Adams, John
To: Adams, Charles Francis



Dear Charles
Quincy May 15. 1816

you are a frolicksome little fellow; and I delight in your Fun with your School mates as heartily as you do, because it proves that you are all good natured and good humoured and live together in harmony.
When I lived in Holland, the Dablers in English laughed a little, sub rosâ at a question put by William the fifth Prince of Orange to a Stranger who Spoke the Language “What for a Countryman are You”! The Hypercriticks thought this Phraseology not neat. I did not approve their Mirth, but contended that his Highness Spoke English generaly very well.
And to this day I am So little disgusted with the Style, that I will take the Liberty to apply it to You.
Charles! “What for a Country man Are You”? Are you a Russian? A German? A Frenchman? An Englishman? or,! or,! or! An American?
Do you remember the spot where you was born at the Corner of Boylston Street in Boston? The Houses in which you lived in Russia were American Ground while your Father held them. His House in Ealing is your Domicil and American Territory. You have been always an American Citizen and I hope you will never renounce or forget that Character or neglect any of its Rights or Duties.
I know not whether you will ever see me: but whether living or dying you will never cease to have the Prayers for your good conduct Health, Prosperity and Happiness of your / Grandfather
A